ON MOTION FOR REHEARING
PER CURIAM.
Appellant’s motion for rehearing is DENIED; however, we write to point out that in addition to arguments pertaining to the issues raised in this appeal from an order denying post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, appellant attempted to raise, in his motion for rehearing, an issue as to the legality of his sentence. While it is true that the legality of a sentence may be raised at any time pursuant to Florida Rule of Criminal Procedure 3.800, such a challenge must begin with *2the filing of an appropriate motion before the trial court. The issue cannot be raised at this point in these proceedings. Even if the issue were appropriately considered at this point, we would be unable to do so because the record on appeal contains none of the sentencing documents.
ERVIN, JOANOS and KAHN, JJ., concur.